Exhibit 10.1

EXECUTION VERSION

COMMITMENT AGREEMENT

This COMMITMENT AGREEMENT (this “Agreement”), by and among Sprint Nextel
Corporation, a Kansas corporation (“Sprint Nextel”), Sprint HoldCo, LLC, a
Delaware limited liability company (“Sprint HoldCo” and, together with Sprint
Nextel, the “Sprint Parties”), Clearwire Corporation, a Delaware corporation
(“Clearwire”) and Clearwire Communications LLC, a Delaware limited liability
company (“Clearwire LLC” and, together with Clearwire, the “Clearwire Parties”
and, together with the Sprint Parties, the “Parties”), is entered into as of
November 30, 2011 (the “Execution Date”).

RECITALS:

Simultaneously with the execution of this Agreement, (1) Sprint Spectrum L.P.
and Clearwire LLC are entering into an amendment (the “MVNO Agreement
Amendment”) to the 4G MVNO Agreement, dated November 28, 2008, by and among
Clearwire LLC, Comcast MVNO II, LLC, TWC Wireless, LLC, BHN Spectrum
Investments, LLC and Sprint Spectrum L.P. d/b/a Sprint, as amended on April 18,
2011 and related agreements (as amended, the “MVNO Agreement”); (2) the Sprint
Parties and the Clearwire Parties are entering into a Sprint/Clearwire
settlement and release agreement (the “Sprint/Clearwire Release”); and (3) the
Sprint Parties and the Equityholders (as defined below) are entering into
certain Equityholder Releases (as defined below).

The Clearwire Parties intend to consummate the Equity Offering (as defined
below) as soon as practicable after the Execution Date.

In consideration for the MVNO Agreement Amendment, the Releases (as defined
below) and the other provisions set forth herein, the parties hereto hereby
agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
following meanings:

 

  (a) “Alternative New Securities” has the meaning set forth in the
Equityholders’ Agreement.

 

  (b) “Bankruptcy” has the meaning set forth in the Equityholders’ Agreement.

 

  (c) “Bylaws” has the meaning set forth in the Equityholders’ Agreement.

 

  (d) “Business Day” has the meaning set forth in the Equityholders’ Agreement.

 

  (e) “Charter” has the meaning set forth in the Equityholders’ Agreement.

 

  (f) “Charter Amendment” has the meaning set forth in Section 8(c).



--------------------------------------------------------------------------------

  (g) “Class A Common Stock” means the Class A common stock, par value $0.0001
per share, of Clearwire.

 

  (h) “Class B Common Stock” means the Class B common stock, par value $0.0001
per share, of Clearwire.

 

  (i) “Consent” has the meaning set forth in Section 2(g).

 

  (j) “Debt Offering” means an offering of first lien senior secured debt by the
Clearwire LLC or any of its wholly owned subsidiaries, with terms customary for
such an issuer and an aggregate principal amount equal to the Debt Offering
Amount.

 

  (k) “Debt Offering Amount” means the maximum amount of first lien senior
secured indebtedness that Clearwire LLC is permitted to incur or issue in
compliance with its outstanding debt agreements after giving effect to the
consummation of the Equity Offering, which will equal 50% of the net cash
proceeds of any Equity Offering.

 

  (l) “Encumbrance” means any charge, claim, condition, equitable interest,
lien, option, pledge, security interest, right of first refusal, or restriction
of any kind, including any restriction on use, voting, transfer, receipt of
income, or exercise of any other attribute of ownership.

 

  (m) “Equityholder Release” means the equityholder settlement and release
agreement substantially in the form attached hereto as Exhibit A.

 

  (n) “Equityholders” means Sprint HoldCo, Eagle River Holdings, LLC, Intel
Capital Wireless Investment Corporation 2008A, Intel Capital Wireless Investment
Corporation 2008B, Intel Capital Wireless Investment Corporation 2008C, Intel
Capital Corporation, Intel Capital (Cayman) Corporation, Middlefield Ventures,
Inc., Comcast Wireless Investment I, Inc., Comcast Wireless Investment II, Inc.,
Comcast Wireless Investment III, Inc., Comcast Wireless Investment IV, Inc.,
Comcast Wireless Investment V, Inc., Google Inc., TWC Wireless Holdings I LLC,
TWC Wireless Holdings II LLC, TWC Wireless Holdings III LLC and BHN Spectrum
Investments, LLC.

 

  (o) “Equityholders’ Agreement” means the Equityholders’ Agreement, dated as of
November 28, 2008, by and among Clearwire and the Equityholders, as amended by
Amendment to Equityholders’ Agreement, dated as of December 8, 2010.

 

  (p) “Equity Offering” means an offering of New Securities by the Clearwire
Parties.

 

  (q)

“Governmental Authority” means any (i) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, or other government; (iii) governmental or quasi-governmental
authority of any nature; or (iv) body exercising, or entitled to exercise, any
administrative,

 

2



--------------------------------------------------------------------------------

  executive, judicial, legislative, police, regulatory or taxing power or
authority of any nature.

 

  (r) “Gross Proceeds” means the gross proceeds to the Clearwire Parties
(including the gross proceeds in respect of purchases by Sprint HoldCo pursuant
to Section 2) from the consummation of the Equity Offering.

 

  (s) “Indemnified Claims” has the meaning set forth in Section 5(d).

 

  (t) “Law” means any applicable foreign or domestic, federal, state or local
law (including common law), statute, ordinance, rule, regulation, code, license,
permit, authorization, approval, consent, order, judgment, decree, injunction or
requirement of any Governmental Authority or any arbitration tribunal.

 

  (u) “New Securities” has the meaning set forth in the Equityholders’
Agreement.

 

  (v) “Note” has the meaning set forth in Section 5(b).

 

  (w) “Note Delivery Date” means January 3, 2012.

 

  (x) “Operating Agreement” has the meaning set forth in the Equityholders’
Agreement.

 

  (y) “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group comprised of two or more of the foregoing.

 

  (z) “Preemptive Right Pro Rata Share” has the meaning set forth in the
Equityholders’ Agreement.

 

  (aa) “Purchase Date” shall mean the date of consummation of any purchase of
New Securities (or Alternative New Securities) by Sprint HoldCo pursuant to
Section 2(a) or Section 2(b).

 

  (bb) “Proceeding” means any claim, action, arbitration, hearing, legal
complaint, investigation, litigation, or suit (whether civil, criminal,
administrative) commenced, brought, conducted, or heard by or before, any
Governmental Authority or arbitrator.

 

  (cc) “Releases” means the Sprint/Clearwire Release and the Equityholder
Releases.

 

  (dd) “Subsidiary” has the meaning set forth in the Equityholders’ Agreement.

 

  (ee) “Termination Date” has the meaning set forth in Section 11.

 

  (ff) “Transaction Agreements” means this Agreement, the MVNO Agreement
Amendment, the Sprint/Clearwire Release and the Note.

 

3



--------------------------------------------------------------------------------

2. Equity and Debt Offering.

 

  (a) In connection with an Equity Offering with Gross Proceeds of at least
$400,000,000 but equal to or less than $700,000,000, Sprint HoldCo agrees to
exercise its preemptive rights under Section 3.5 of the Equityholders’ Agreement
to commit to purchase New Securities (or Alternative New Securities)
representing Sprint HoldCo’s Preemptive Right Pro Rata Share of the New
Securities issued in such Equity Offering.

 

  (b) In connection with an Equity Offering with Gross Proceeds of more than
$700,000,000, (i) with respect to $700,000,000 of the Gross Proceeds of such
Equity Offering, Sprint HoldCo agrees to exercise its preemptive rights in
accordance with Section 2(a) and (ii) with respect to any amount of Gross
Proceeds of such Equity Offering in excess of $700,000,000, Sprint HoldCo may
(but shall not be obligated to) exercise all or any part of its preemptive
rights under Section 3.5 of the Equityholders’ Agreement. In no event will
Sprint HoldCo be obligated to commit to purchase New Securities (or Alternative
New Securities) for an aggregate purchase price of more than $700,000,000
multiplied by Sprint HoldCo’s Preemptive Right Pro Rata Share of the New
Securities (or Alternative New Securities) issued in such Equity Offering.

 

  (c) Notwithstanding Section 3.5(g) of the Equityholders’ Agreement, the
consummation of the transactions contemplated by Section 2(a) or Section 2(b)
will occur on the date of the consummation of the Equity Offering resulting in
Gross Proceeds of at least $400,000,000.

 

  (d) Notwithstanding the foregoing, the obligation of Sprint HoldCo to
consummate the transactions contemplated by Section 2(a) or Section 2(b) will be
subject to the simultaneous consummation of the remainder of such Equity
Offering so as to result in Gross Proceeds of at least $400,000,000, the
delivery of the closing deliverables set forth in Section 7 and the satisfaction
of the closing conditions set forth in Section 8. Sprint HoldCo’s obligations
set forth in Section 2(a) and Section 2(b) shall (i) terminate upon the
consummation of an Equity Offering pursuant to which Sprint HoldCo purchases New
Securities (or Alternative New Securities) in accordance with Section 2(a) or
Section 2(b); and (ii) be suspended upon the occurrence and during the
continuance of any payment default by any of the Clearwire Parties or their
Subsidiaries under any of their outstanding debt agreements or the MVNO
Agreement.

 

  (e) In connection with the Equity Offering, the Sprint Parties shall be
entitled to exercise all or any rights under Sections 2.13(j) and 3.5 of the
Equityholders’ Agreement, and nothing in this Agreement shall alter or affect
the rights of the Sprint Parties under the Equityholders’ Agreement (including
the right to purchase Alternative New Securities in connection with any purchase
pursuant to Section 2(a) or Section 2(b)).

 

4



--------------------------------------------------------------------------------

  (f) In connection with the Equity Offering, each of the Clearwire Parties
shall provide to the Sprint Parties the same representations and warranties
provided to, and the obligations of Sprint HoldCo will be subject to all of the
conditions of, the other participants in such Equity Offering and the rights of
Sprint HoldCo under Section 3.5 of the Equityholders’ Agreement. In addition,
Sprint HoldCo will receive at least the same rights received by any other
participant in such Equity Offering; provided that to the extent the Clearwire
Parties pay a commitment fee to a participant in such Equity Offering then
Sprint HoldCo will not be entitled to receive such fee unless all other
participants in such Equity Offering receive such fee. For the avoidance of
doubt, if another participant in such Equity Offering has the right to terminate
a commitment to purchase New Securities in such Equity Offering, Sprint HoldCo’s
right to terminate its commitment will apply only to such Equity Offering and
will not terminate any other commitment of Sprint HoldCo to purchase New
Securities (or Alternative New Securities) in any other Equity Offering in
accordance with the terms and conditions set forth in this Agreement. For the
purposes of this Section 2(f), the term “participant in such Equity Offering”
shall include any Person providing a commitment to purchase New Securities in
such Equity Offering (whether or not such purchase is conditioned on the
purchase by any other Person or is actually consummated).

 

  (g) In connection with the Equity Offering resulting in Gross Proceeds of at
least $400,000,000, Sprint HoldCo will execute a written consent to the Charter
Amendment (the “Consent”) and will agree to vote, at any meeting of stockholders
and to the extent required by the rules of the Nasdaq Global Select Market, in
favor of any payments by Clearwire of any customary fees required to be paid to
an unaffiliated third party in respect of a backstop commitment by such third
party to purchase New Securities in such Equity Offering.

 

  (h) In connection with the consummation of the Equity Offering resulting in
Gross Proceeds of at least $400,000,000, if requested by any managing
underwriter or backstop purchaser of such Equity Offering, each Sprint Party
agrees to execute a customary lock-up agreement on the date of consummation of
such Equity Offering, which shall include customary exceptions, with respect to
the transfer by the Sprint Parties of Class A Common Stock or Class B Common
Stock, which lock-up agreement will provide for a lock-up period not to exceed
ninety (90) days.

 

  (i) If Clearwire consummates the Equity Offering, Clearwire LLC shall use its
commercially reasonable best efforts to consummate the Debt Offering at the
earliest practicable time thereafter.

3. Representations and Warranties of the Clearwire Parties. Each of the
Clearwire Parties hereby represents and warrants, jointly and severally, that as
of the date hereof and as of the Purchase Date:

 

  (a)

each Clearwire Party is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of formation and has all corporate, limited

 

5



--------------------------------------------------------------------------------

  liability company or similar powers required to carry on its business as now
conducted;

 

  (b) each of the Clearwire Parties has all requisite power and authority to
execute, deliver and perform its obligations under each of the Transaction
Agreements to which it is or will be a party;

 

  (c) none of the Clearwire Parties has previously assigned or in any way
transferred or conveyed any of the claims subject to the Sprint/Clearwire
Release;

 

  (d) for the avoidance of doubt, it was and remains the intention of Clearwire,
in approving and enacting (i) Section 14.1 of the Charter and (ii) Article 6,
Section 2 of the Bylaws, for the Equityholders’ Agreement, and specifically
Section 2.7 thereof, to be incorporated by reference therein and to consequently
govern the parameters of Clearwire’s corporate authority to take the actions set
forth therein on behalf of itself and its Subsidiaries;

 

  (e) for the avoidance of doubt, it was and remains the intention of Clearwire
LLC, in approving and enacting Section 3.5 of the Operating Agreement, for the
Equityholders’ Agreement, and specifically Section 2.7 thereof, to be
incorporated by reference therein and to consequently govern the parameters of
Clearwire LLC’s limited liability company authority to take the actions set
forth therein on behalf of itself and its Subsidiaries;

 

  (f) each of the Transaction Agreements has been, or, in the case of the Note,
will be on the Note Delivery Date, duly executed and delivered by each of the
Clearwire Parties party thereto and constitutes, or, in the case of the Note,
will contitute on the Note Delivery Date, a legal, valid and binding obligation
of each of the Clearwire Parties party thereto, enforceable against each of them
in accordance with its terms; and

 

  (g) the execution, delivery and performance of the Transaction Agreements by
each of the Clearwire Parties party thereto (i) has been duly authorized by each
of the Clearwire Parties, as applicable, (ii) does not and will not result in
the imposition of any material Encumbrance, (iii) except as expressly
contemplated by this Agreement and any required filings with the Securities and
Exchange Commission, does not and will not require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority or any other Person and (iv) does not and will not conflict with, or
result in a breach of or constitute a default under, any organizational document
of any Clearwire Party or any other material agreement to which any of the
Clearwire Parties is a party or by which any of the Clearwire Parties is bound
or any material Law applicable to such Clearwire Party or any of their
respective Subsidiaries or their respective assets.

 

6



--------------------------------------------------------------------------------

4. Representations and Warranties of the Sprint Parties. Each of the Sprint
Parties hereby represents and warrants, jointly and severally, that as of the
date hereof and as of the Purchase Date:

 

  (a) each Sprint Party is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of formation and has all corporate, limited
liability company or similar powers required to carry on its business as now
conducted;

 

  (b) each of the Sprint Parties has all requisite power and authority to
execute, deliver and perform its obligations under each of the Transaction
Agreements to which it is a party;

 

  (c) each of the Transaction Agreements has been duly executed and delivered by
each of the Sprint Parties party thereto and constitutes a legal, valid and
binding obligation of each of the Sprint Parties party thereto, enforceable
against each of them in accordance with its terms; and

 

  (d) the execution, delivery and performance of the Transaction Agreements by
each of the Sprint Parties party thereto (i) has been duly authorized by each of
the Sprint Parties, as applicable, (ii) does not and will not result in the
imposition of any material Encumbrance, (iii) except for any required filings
with the Securities and Exchange Commission, does not and will not require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority or any other Person and (iv) does not and will
not conflict with, or result in a breach of or constitute a default under, any
organizational document of any Sprint Party or any other material agreement to
which any of the Sprint Parties is a party or by which any of the Sprint Parties
is bound or any material Law applicable to such Sprint Party or any of their
respective Subsidiaries or their respective assets; provided that neither of the
Sprint Parties makes any representation or warranty regarding any agreement to
which any of the Clearwire Parties is a party.

5. Additional Covenants.

 

  (a) The Clearwire Parties will use their commercially reasonable best efforts
to effect sales of spectrum, other assets and/or equity of the Clearwire
Parties, or take such other actions, as may be necessary from time to time to
permit the Clearwire Parties to meet their obligations as they become due and to
maintain a reasonable level of liquidity in light of their accrued and committed
obligations; provided that the Clearwire Parties will not be required to use
commercially reasonable best efforts to take such actions if the Board of
Directors of Clearwire determines in good faith that causing the Clearwire
Parties to take such actions would be inconsistent with their fiduciary duties.

 

  (b)

Subject to the terms of the Note and this Section 5, Sprint Nextel shall loan
(or cause its Subsidiaries to loan) $150,000,000 of unsecured indebtedness
pursuant to a promissory note in the form set forth in Exhibit B hereto (the
“Note”) to the

 

7



--------------------------------------------------------------------------------

  Clearwire Parties, as described in Section 3.2 of Schedule 7.1 to the MVNO
Agreement Amendment. On the Note Delivery Date, (i) the Clearwire Parties will
execute and deliver the Note to Sprint Nextel or its Subsidiaries and
(ii) Sprint Nextel or its Subsidiaries will advance loan proceeds of
$150,000,000 to Clearwire LLC in cash by wire transfer of immediately available
funds to a bank account of Clearwire LLC (designated in writing by Clearwire LLC
to Sprint Nextel by December 26, 2011). The actions and transactions described
in this Section 5(b) shall comply with and be subject to Section 5.2(e) of the
Operating Agreement, and Clearwire will use its commercially reasonable best
efforts to obtain necessary waivers of Section 5.2(e) or to otherwise satisfy
the terms thereof to permit the consummation of the transactions contemplated by
this Section 5(b).

 

  (c) The Clearwire Parties shall use commercially reasonable best efforts to
obtain and deliver, or cause to be delivered, to the Sprint Parties Equityholder
Releases from each Equityholder (other than Sprint HoldCo) that has not executed
and delivered to the Sprint Parties an Equityholder Release on or prior to the
Execution Date.

 

  (d) Each of the Sprint Released Parties (as defined in the Sprint/Clearwire
Release) shall be defended (unless the Clearwire Parties elect to tender the
defense to the Sprint Released Parties), indemnified and held harmless jointly
and severally by each of the Clearwire Parties from and against any and all
losses, liabilities, expenses (including reasonable attorneys’ fees), claims,
suits, actions and damages arising from or in connection with any and all claims
or causes of action asserted by any Equityholder (or any of its affiliates) that
has not executed and delivered to the Sprint Parties an Equityholder Release of
the Sprint Released Parties, in their capacity as a current or former
stockholder, debtholder, member, director, customer or supplier of any of the
Clearwire Parties or any of their Subsidiaries, for, relating to or arising out
of (a) any actual or alleged breach of the Equityholders’ Agreement prior to the
Execution Date, (b) any actual or alleged fraudulent act or omission against, or
any actual or alleged breach of any fiduciary duty, duty of loyalty or duty of
care owed to, such Equityholder (or any of its affiliates), in its capacity as
an equityholder in the Clearwire Parties, prior to the Execution Date or (c) any
actual or alleged violations of anti-trust law or tortious conduct prior to the
Execution Date relating to any Sprint Released Parties’ status as a stockholder,
debtholder, member, director, customer or supplier of the Clearwire Parties or
any of their Subsidiaries causing actual or alleged injury to such Equityholder
in its capacity as an equityholder of the Clearwire Parties or any of their
Subsidiaries (collectively “Indemnified Claims”); provided, however, that this
obligation of the Clearwire Parties to defend, indemnify and hold harmless the
Sprint Released Parties shall apply only to Indemnified Claims asserted within
three (3) years of the Execution Date.

6. Closing Deliverables of the Sprint Parties. On or prior to the Purchase Date,
the Sprint Parties will deliver, or cause to be delivered, to the Clearwire
Parties the following:

 

8



--------------------------------------------------------------------------------

  (a) the Consent duly executed by Sprint HoldCo; and

 

  (b) a certificate executed by an executive officer of each of the Sprint
Parties certifying compliance by the respective Sprint Party with the conditions
set forth in Sections 9(a) and (b).

7. Closing Deliverables of the Clearwire Parties. On or prior to the Purchase
Date, the Clearwire Parties will deliver, or cause to be delivered, to the
Sprint Parties the following:

 

  (a) a certificate executed by the Secretary or any Assistant Secretary of
Clearwire attaching the Charter Amendment and certifying that such amendment has
been validly approved and adopted and is in full force and effect; and

 

  (b) a certificate executed by an executive officer of each of the Clearwire
Parties certifying compliance by the respective Clearwire Party with the
conditions set forth in Sections 8(d) and (e).

8. Conditions to Sprint’s Obligation to Close. The obligation of the Sprint
Parties to consummate the purchase of the New Securities (or Alternative New
Securities) by Sprint HoldCo pursuant to Section 2(a) or 2(b), as applicable, is
subject to the following conditions:

 

  (a) no applicable Law will prohibit or prevent the consummation of the Equity
Offering;

 

  (b) no effective injunction, writ or preliminary restraining order or any
order of any nature will have been issued by a Governmental Authority of
competent jurisdiction prohibiting the consummation of the Equity Offering as
provided in this Agreement;

 

  (c) the Charter shall have been amended to increase the number of authorized
shares of Class A Common Stock by 500,000,000 shares and the number of
authorized shares of Class B Common Stock by a number of shares sufficient to
permit the issuance of such number of Alternative New Securities to be issued in
the Equity Offering (the “Charter Amendment”);

 

  (d) the representations and warranties of the Clearwire Parties set forth in
Section 3 shall have been true and correct in all material respects as of the
Execution Date and will be true and correct in all material respects as of the
Purchase Date as though made on and as of the Purchase Date;

 

  (e)

each of the Clearwire Parties shall have performed in all material respects all
of its respective covenants and agreements required to be performed by each of
them under the Transaction Agreements (and, except as otherwise stated in this

 

9



--------------------------------------------------------------------------------

  Agreement, under Section 3.5 of the Equityholders’ Agreement with respect to
the Equity Offering);

 

  (f) the MVNO Agreement (including the MVNO Agreement Amendment) will remain in
full force and effect (except with respect to any termination thereof resulting
from a breach thereof by any Subsidiary of Sprint Nextel); and

 

  (g) the loan contemplated in Section 5(b) shall have been made in accordance
with the terms thereunder, including execution and delivery of the Note.

9. Conditions to Clearwire’s Obligation to Close. The obligation of the
Clearwire Parties to consummate the transactions contemplated by Section 2(a) or
2(b), as applicable, is subject to the following conditions:

 

  (a) the representations and warranties of the Sprint Parties set forth in
Section 4 shall have been true and correct in all material respects as of the
Execution Date and will be true and correct in all material respects as of the
Purchase Date as though made on and as of the Purchase Date; and

 

  (b) each of the Sprint Parties will have performed in all material respects
all of its respective covenants and agreements required to be performed by each
of them under the Transaction Agreements.

10. Amendment. No amendment of this Agreement shall be valid unless in writing
and signed by an authorized representative of each Party.

11. Termination. This Agreement shall terminate: (a) upon the mutual written
agreement of the Parties; (b) if the Equity Offering resulting in Gross Proceeds
of at least $400,000,000 has not been consummated by September 30, 2012 (the
“Termination Date”); (c) upon written notice from the Sprint Parties following a
material breach (that remains uncured for any applicable cure period) by any of
the Clearwire Parties of this Agreement or the MVNO Agreement; and (d) upon
written notice from the Clearwire Parties following a material breach (that
remains uncured for any applicable cure period) by any of the Sprint Parties of
this Agreement or the MVNO Agreement. No such termination shall relieve any
Party for liability for any intentional and willful breach of this Agreement or
any fraud in connection with this Agreement. If this Agreement terminates under
this Section 11, there will be no liability on the part of any non-breaching
Party or its partners, officers, directors or stockholders, except for
obligations under this Section 11, Section 12 and Section 13.

12. Survival of Representations and Warranties and Covenants. The
representations and warranties in this Agreement of any Party or in any
instrument delivered pursuant to this Agreement and covenants set forth in
Section 5 of this Agreement shall survive the Execution Date indefinitely.

 

10



--------------------------------------------------------------------------------

13. Fees and Expenses. The Clearwire Parties shall pay all fees and expenses
related to the Equity Offering and the Debt Offering, including filing and
printing fees, fees and expenses of any subscription and information agents,
fees and expenses of counsel to the Clearwire Parties, and accounting fees and
expenses and fees and expenses associated with registration under and/or
compliance with applicable federal and state securities Laws and the Nasdaq
Global Select Market.

14. Public Announcements. The Parties have agreed upon the form and substance of
press releases announcing the execution of this Agreement and the transactions
contemplated hereby, which shall be issued promptly following the execution and
delivery hereof. Thereafter until the earlier of the closing of the Equity
Offering resulting in Gross Proceeds of at least $400,000,000 and the
termination of this Agreement, no Party will, and no Party will permit any of
its Affiliates to, issue or cause the publication of any press release or other
public announcement with respect to, or otherwise make any public statement
concerning, the transactions contemplated by this Agreement without the prior
consent (which consent will not be unreasonably withheld) of the other Parties,
except that any Party may, without the prior consent of any other Party, issue
or cause the publication of any press release or other public announcement to
the extent it reasonably determines that so doing is or may be required by Law
or by the rules and regulations of the Nasdaq Global Select Market or the New
York Stock Exchange.

15. Assignment. No Party shall assign its rights under this Agreement or
delegate its obligations hereunder without the prior consent of the other
parties hereto, except that Sprint HoldCo may assign its right to purchase any
New Securities (or Alternative New Securities) pursuant to Section 2 of this
Agreement to Sprint Nextel or any Subsidiary of Sprint Nextel; provided that no
such assignment shall relieve either of the Sprint Parties of their respective
obligations under this Agreement. This Agreement will be binding on and will
inure to the benefit of the parties hereto and their successors and permitted
assigns, and any reference to a Party will also be a reference to the successors
(whether by merger, operation of law or otherwise) or permitted assigns of that
Party.

16. Waiver. Any provision of this Agreement may be waived if, but only if, such
waiver is in writing and is signed by the Party against whom the waiver is to be
effective. No delay or omission by any Party to exercise any right or power it
has under this Agreement shall impair or be construed as a waiver of such right
or power. A waiver by any Party of any breach or obligation shall not be
construed to be a waiver of any succeeding breach or any other obligation.

17. Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties hereto with respect to the subject matter hereof
and represents the entire agreement between the parties with respect to that
subject matter, except in each case for the MVNO Agreement Amendment, the
Releases and the Note.

18. Governing Law; Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the internal Laws of the State of
Delaware without reference to its choice of law rules. Any Proceeding seeking to
enforce any provision of, or based on

 

11



--------------------------------------------------------------------------------

any matter arising out of or in connection with, this Agreement may only be
brought in the courts of the State of Delaware or the federal courts located in
the State of Delaware, and each of the parties hereto consents to the
jurisdiction of the courts (and of the appropriate appellate courts therefrom)
in any Proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection that it may now or hereafter have to the laying of the venue
of any Proceeding in any court or that any Proceeding that is brought in any
court has been brought in an inconvenient forum. Process in any Proceeding may
be served on any Party anywhere in the world, whether within or without the
jurisdiction of the court. Without limiting the foregoing, each party hereto
agrees that service of process on such party as provided in Section 19 will be
deemed effective service of process on such party. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

19. Notices. All notices, consents, approvals, agreements, authorizations,
acceptances, rejections and waivers under this Agreement shall be in writing and
shall be deemed given when: (i) delivered by hand to the applicable party hereto
at the address specified; (ii) received by that addressee at that address by
certified mail, return receipt requested, with postage fully prepaid; (iii) for
those items the parties hereto agree may be communicated via email, the person
specified at the e-mail address specified has acknowledged or confirmed receipt
thereof; or (iv) delivered by a nationally recognized overnight courier at the
address specified. The parties hereto may change the address or person for
notification upon 10 days’ notice to the other. The initial notification
information for each Party is:

For each of the Sprint Parties:

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

with copies (which will not constitute notice) to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attention: Michael J. Egan

For each of the Clearwire Parties:

Clearwire Corporation

1475 120th Avenue Northeast

Bellevue, Washington 98005

Attention: Vice-President Corporate Development

Facsimile No.: (425) 216-7766

 

12



--------------------------------------------------------------------------------

with copies (which will not constitute notice) to:

Clearwire Corporation

1475 120th Avenue Northeast

Bellevue, Washington 98005

Attention: General Counsel

Facsimile No.: (425) 216-7766

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua N. Korff

Facsimile No.: (212) 446-6460

Davis Wright Tremaine LLP

1201 Third Avenue, Suite 2200

Seattle, Washington 98101

Attention: Sarah English Tune

Facsimile No.: (206) 757-7161

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and it will not be necessary in making
proof of this Agreement or the terms of this Agreement to produce or account for
more than one counterpart.

21. Interpretation. Unless the context of this Agreement otherwise clearly
requires,

 

  (a) references to the plural include the singular, and references to the
singular include the plural,

 

  (b) the words “include,” “includes” and “including” do not limit the preceding
terms or words and will be deemed to be followed by the words “without
limitation,”

 

  (c) references to any Person include the successors and permitted assigns of
that Person,

 

  (d) the terms “day” and “days” mean and refer to calendar day(s),

 

  (e) the terms “year” and “years” mean and refer to calendar year(s), and

 

  (f) the words “in full force and effect,” when used with respect to any
contract, agreement or other arrangement that is binding or purports to be
binding, mean, without limitation, that, if applicable, such contract, agreement
or arrangement has been assumed by the relevant party pursuant to Section 365 of
Title 11 of the United States Code.

Unless otherwise set forth in this Agreement, references in this Agreement to:

 

13



--------------------------------------------------------------------------------

(i) any document, instrument or agreement (including this Agreement)

 

  (A) includes and incorporates all Exhibits,

 

  (B) includes all documents, instruments or agreements issued or executed in
replacement of those documents, instruments or agreements, and

 

  (C) means the document, instrument or agreement, or replacement or predecessor
thereto, as amended, modified or supplemented from time to time in accordance
with its terms and in effect at any given time, and

(ii) all Section and Exhibit references in this Agreement are to Sections and
Exhibits of this Agreement, unless otherwise specified. This Agreement will not
be construed as if prepared by one of the Parties, but rather according to its
fair meaning as a whole, as if all Parties had prepared it.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above stated.

 

    SPRINT NEXTEL CORPORATION     By:              /s/ Keith O. Cowan      
Name:   Keith O. Cowan       Title:   President – Strategic Planning and
Corporate Services     SPRINT HOLDCO, LLC     By:              /s/ Keith O.
Cowan       Name:   Keith O. Cowan       Title:   Vice President     CLEARWIRE
CORPORATION     By:              /s/ Erik Prusch       Name:   Erik Prusch      
Title:   President & Chief Executive Officer     CLEARWIRE COMMUNICATIONS LLC  
  By:              /s/ Erik Prusch       Name:   Erik Prusch       Title:  
President & Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Equityholder Release

EQUITYHOLDER SETTLEMENT AND RELEASE AGREEMENT

This Equityholder Settlement and Release Agreement (this “Settlement Agreement”)
is made and entered into as of this          day of November, 2011 (the
“Effective Date”), among Sprint Nextel Corporation, a Kansas corporation
(“Sprint Nextel”), Sprint Spectrum L.P., a Delaware limited partnership (“Sprint
Spectrum”), Sprint HoldCo, LLC, a Delaware limited liability company (“Sprint
HoldCo” and, together with Sprint Nextel and Sprint Spectrum, the “Sprint
Parties”), on the one hand, and [            ] (“[            ]”) and
[            ] (“[            ]” and, together with [            ], the
“[            ] Parties”), on the other hand. The Sprint Parties and the
[            ] Parties may be referred to collectively as the “Parties.” Unless
otherwise defined in this Settlement Agreement, capitalized terms will have the
same meaning as they have in the Equityholders’ Agreement (as defined below).

RECITALS

A. Certain of the Parties are equityholders of Clearwire Corporation, a Delaware
corporation (“Clearwire”), and Clearwire Communications LLC, a Delaware limited
liability company (“Clearwire LLC” and, together with Clearwire, the “Clearwire
Parties”).

B. Certain of the Parties and other entities entered into the Equityholders’
Agreement, dated November 28, 2008 (as amended, the “Equityholders’ Agreement”).

C. The Parties have certain disputes and potential claims arising out of or
relating to (i) the Equityholders’ Agreement and the alleged duties and
obligations owed to the Clearwire Parties and to each other in connection with
their equity holdings in the Clearwire Parties and the business dealings of the
Clearwire Parties and (ii) violations of anti-trust law or tortious conduct
(“Disputes”).

D. In order to induce certain of the Sprint Parties to consummate the
transactions contemplated by the Commitment Agreement, dated as of
[            ], 2011 by and among certain of the Sprint Parties and the
Clearwire Parties (the “Commitment Agreement”), and in recognition of the
benefits that will be recognized by the [            ] Parties as a result of
such consummation, and to avoid the costs and risks of litigation, the Parties
desire to resolve the Disputes and enter into this Settlement Agreement.

AGREEMENT

The Parties agree as follows:

1. Settlement. In consideration for consummation of the transactions
contemplated by the Commitment Agreement, the Parties agree to fully settle and
resolve all Disputes as provided herein.

Confidential – Subject to Nondisclosure Obligations



--------------------------------------------------------------------------------

2. Specific Release of Sprint Released Parties. As of the Effective Date, each
of the [            ] Parties, on behalf of itself and its direct and indirect
subsidiaries, affiliates, successors, assigns, employees, agents, insurers and
every person or entity acting or purporting to act for or on behalf of the
[            ] Parties (the “[            ] Releasing Parties”), hereby
releases, discharges, and acquits each of the Sprint Parties, its employees and
former employees, the Sprint Designees and all of its former and current
parents, direct and indirect subsidiaries, affiliates, successors, assigns,
officers, directors, employees, agents, insurers and every person or entity
acting or purporting to act for or on behalf of any of the Sprint Parties (the
“Sprint Released Parties”), from any and all claims, liabilities, rights,
demands, suits, matters, liens, obligations, damages, losses or costs, actions
or causes of action of every nature and description, in law or in equity, under
statute, contract, the common law, or otherwise, that the [            ]
Releasing Parties have, had, or may have (whether known or unknown) against the
Sprint Released Parties that are, have been, could reasonably have been, or in
the future might reasonably be, asserted, arising from, related to, or in
connection with (a) any breach of the Equityholders’ Agreement by a Sprint
Released Party prior to the Effective Date, (b) any fraudulent act or omission
by a Sprint Released Party against, or any breach of any fiduciary duty, duty of
loyalty or duty of care owed by a Sprint Released Party to, the [            ]
Parties and their shareholders and members prior to the Effective Date relating
to any Sprint Released Party’s status as a stockholder, debtholder, member,
director, customer or supplier of the Clearwire Parties or any of their
Subsidiaries and (c) any violations of anti-trust law or tortious conduct by a
Sprint Released Party prior to the Effective Date relating to any Sprint
Released Party’s status as a stockholder, debtholder, member, director, customer
or supplier of the Clearwire Parties or any of their Subsidiaries.

3. Specific Release of [            ]Released Parties. As of the Effective Date,
each of the Sprint Parties, on behalf of itself and its direct and indirect
subsidiaries, affiliates, successors, assigns, employees, agents, insurers and
every person or entity acting or purporting to act for or on behalf of the
Sprint Parties (the “Sprint Releasing Parties”), hereby releases, discharges,
and acquits each of the [            ] Parties, their employees and former
employees, the [            ] Designees and [            ] Observer, and all of
their former and current parents, direct and indirect subsidiaries, affiliates,
successors, assigns, officers, directors, employees, agents, insurers and every
person or entity acting or purporting to act for or on behalf of any of the
[            ] Parties (the “[            ] Released Parties”), from any and all
claims, liabilities, rights, demands, suits, matters, liens, obligations,
damages, losses or costs, actions or causes of action of every nature and
description, in law or in equity, under statute, contract, the common law, or
otherwise, that the Sprint Releasing Parties have, had, or may have (whether
known or unknown) against the [            ] Released Parties that are, have
been, could reasonably have been, or in the future might reasonably be,
asserted, arising from, related to, or in connection with (a) any breach of the
Equityholders’ Agreement by a [            ] Released Party prior to the
Effective Date, (b) any fraudulent act or omission by a [            ] Released
Party against, or any breach of any fiduciary duty, duty of loyalty or duty of
care owed by a [            ] Released Party to, the Sprint Parties and their
shareholders and members prior to the Effective Date relating to any Sprint
Released Party’s status as a stockholder, debtholder, member, director, customer
or supplier of the Clearwire Parties or any of their Subsidiaries and (c) any
violations of anti-trust law or tortious conduct by a [            ] Released
Party prior to the Effective Date relating to any Sprint Released Party’s status
as a stockholder, debtholder, member, director, customer or supplier of the
Clearwire Parties or any of their Subsidiaries.

 

Confidential – Subject to Nondisclosure Obligations    2



--------------------------------------------------------------------------------

4. Cooperation. The Parties will cooperate with each other fully and in good
faith and will take all further actions and execute all further documents as may
be necessary to ensure this Settlement Agreement is effective and enforceable.

5. Power to Sign and Non-Assignment. Each of the [            ] Parties, on the
one hand, and each of the Sprint Parties, on the other hand, represent and
warrant to the [            ] Parties or the Sprint Parties, as applicable, that
each such [            ] Party or Sprint Party, as applicable, has the power and
authority to execute, deliver, and perform this Settlement Agreement and that it
has not previously assigned or in any way transferred or conveyed all or any of
the claims released by this Settlement Agreement.

6. No Admission. No agreements made herein or other consideration given will be
construed as an admission of liability, all liability being expressly denied by
the Parties, or that either Party has committed or engaged in any deceptive or
unlawful act, violation or breach of contract or duty imposed by law.

7. Governing Law. This Settlement Agreement is and will be governed by,
construed, performed and enforced in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws that
would require the application of the law of any other jurisdiction.

8. Counterparts and Facsimiles. This Settlement Agreement may be executed in one
or more counterparts, each counterpart will be considered an original document.
The facsimile signature of any Party will be deemed to have the same effect as
its original signature.

9. Modifications. This Settlement Agreement may not be revised, amended or
altered except by a written document signed by all of the Parties.

10. Covered Parties. This Settlement Agreement shall be binding upon and inure
to the benefit of the [            ] Parties, the Sprint Parties, the Released
Parties and Releasing Parties.

11. Entire Agreement. This Settlement Agreement is intended to be the final
expression of the Parties with respect to the Specific Releases described in
paragraphs “2” and “3” above. It supersedes all prior negotiations, agreements
or understandings, written or oral, concerning the Specific Releases. Each Party
declares that no promise, inducement or agreement not herein expressed has been
made to or with any Party and that this Settlement Agreement contains the entire
agreement between the Parties with respect to the Disputes. This Settlement
Agreement was drafted cooperatively by the Parties and therefore no language in
this Settlement Agreement shall be construed in favor or against any of the
Parties.

12. Acknowledgment of Understanding. Each Party executing this Settlement
Agreement represents that it has read carefully and understands all the
provisions of this Settlement Agreement and has had sufficient opportunity to
evaluate the merits of entering into this Settlement Agreement.

13. Severability. When possible, each provision of this Settlement Agreement
will be interpreted so as to be effective and valid under Law, but if any
provision of this Settlement Agreement is held to be invalid, illegal or
unenforceable in any respect under any Law in any jurisdiction, that

 

Confidential – Subject to Nondisclosure Obligations    3



--------------------------------------------------------------------------------

invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but this Settlement Agreement will be reformed,
construed and enforced in that jurisdiction as if the invalid, illegal or
unenforceable provision had never been contained in this Settlement Agreement
and the parties to this Settlement Agreement will use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by that provision.

 

Confidential – Subject to Nondisclosure Obligations    4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties sign this Settlement Agreement on the Effective
Date.

 

Sprint Nextel Corporation   [                             
                           ] By:                                          
             By:                                                      Name:
                                                  Name:
                                                Title:
                                                    Title:
                                                  Sprint Spectrum L.P.   By:
                                                       Name:
                                                  Title:
                                                    Sprint HoldCo, LLC   By:
                                                       Name:
                                                  Title:
                                                   

 

Confidential – Subject to Nondisclosure Obligations    5



--------------------------------------------------------------------------------

Exhibit B

Note

PROMISSORY NOTE

 

U.S. $150,000,000.00   New York, New York   January 3, 2012

FOR VALUE RECEIVED, the undersigned, CLEARWIRE COMMUNICATIONS LLC, a Delaware
limited liability company (the “Borrower”), hereby unconditionally promises to
pay to the order of SPRINT SPECTRUM L.P., a Delaware limited partnership (the
“Lender”), at its office at 6200 Sprint Parkway, Overland Park, Kansas 62251, or
such other location as to which the Lender shall have notified the Borrower in
writing, in lawful money of the United States of America and in immediately
available funds, (A) on January 2, 2013 (the “First Scheduled Maturity Date”),
(i) the principal sum of SEVENTY FIVE MILLION AND NO/100 DOLLARS (U.S.
$75,000,000.00), and (ii) interest on such principal amount outstanding from
time to time after the date of this Promissory Note at a rate per annum equal to
(x) 11.50% at all times during the period from the date of this Promissory Note
until such principal amount has been paid in full, plus (y) at all times during
the existence of any Event of Default as provided herein, and at all times
following the First Scheduled Maturity Date or, if earlier, the acceleration of
the First Scheduled Maturity Date as provided herein, an additional 11.50% and
(B) on January 2, 2014 (the “Second Scheduled Maturity Date” and, together with
the “First Scheduled Maturity Date, the “Scheduled Maturity Dates” and each, a
“Scheduled Maturity Date”), (i) the principal sum of SEVENTY FIVE MILLION AND
NO/100 DOLLARS (U.S. $75,000,000.00), and (ii) interest on such principal amount
outstanding from time to time after the date of this Promissory Note at a rate
per annum equal to (x) 11.50% at all times during the period from the date of
this Promissory Note until such principal amount has been paid in full, plus
(y) at all times during the existence of any Event of Default as provided
herein, and at all times following the Second Scheduled Maturity Date or, if
earlier, the acceleration of the Second Scheduled Maturity Date as provided
herein, an additional 11.50%. All such payments shall be made by the Borrower
without reduction for any defense, claim, counterclaim, or any assertion or
exercise of any right of recoupment or setoff (except as expressly provided in
Section 2 below).

1. Events of Default and Acceleration. Upon the occurrence and at any time
during the continuation of any of the following events or occurrences (each an
“Event of Default”):

(a) any portion of the principal amounts due hereunder (the “Loan”) or any
interest thereon shall not be paid, or shall not have been satisfied as provided
herein, by the applicable Scheduled Maturity Date;

(b) (i) there shall have occurred and be continuing any material breach by the
Borrower in respect of its obligations to the Lender under that certain 4G MVNO
Agreement dated as of November 28, 2008, among the Borrower, the Lender, Comcast

 

1



--------------------------------------------------------------------------------

MVNO II, LLC, TWC Wireless, LLC, and BHN Spectrum Investment, as the same has
heretofore and may hereafter be amended, restated, supplemented or otherwise
modified from time to time (the “4G MVNO Agreement”), including without
limitation, as amended by that certain November 2011 Clearwire/Sprint Amendment
to the 4G MVNO Agreement dated as of November         , 2011, between the
Borrower and the Lender (the “4G MVNO Sprint/Clearwire Amendment”)); or (ii) the
4G MVNO Agreement as between the Borrower and the Lender shall have been
terminated or cancelled at any time prior to the Second Scheduled Maturity Date;
or

(c) (i) the Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above that (x) results in the entry of an order for relief or any such
adjudication or appointment or (y) remains undismissed or undischarged for a
period of 60 days; or (iii) there shall be commenced against the Borrower any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (ii) of paragraph (b) above, or in clause (i) or (ii) of paragraph
(c) above, the Loan (with accrued interest thereon) and all other amounts owing
under this Promissory Note shall automatically and immediately become due and
payable in full, without further action on the part of the Lender, and (B) if
such event is any other Event of Default, the Lender may declare the Loan (with
accrued interest thereon) and all other amounts owing under this Promissory Note
to be due and payable forthwith, whereupon the same shall immediately become due
and payable in full.

2. Satisfaction of Loan Amounts on the Scheduled Maturity Dates. The Borrower
and the Lender agree that, if and to the extent any portion of the Loan or any
interest thereon or other amounts payable under this Promissory Note remain due
and owing by the Borrower to the Lender on a Scheduled Maturity Date, and any
payments are then required to be paid by the Lender to the Borrower pursuant to
Section 3.2 of Schedule 7.1 to the 4G MVNO Agreement (any such payments referred
to herein as the “Sprint WBB Payments”), then the Lender, at its sole option,
shall be entitled to retain, offset and recoup any such Sprint WBB Payments
against such payments then due from the Borrower to the Lender under this
Promissory Note. Such action by the Lender shall be deemed to satisfy and
discharge the obligation of the Borrower to

 

2



--------------------------------------------------------------------------------

pay pursuant to this Promissory Note the corresponding amounts that have been so
retained, offset and recouped by the Lender.

3. Set-Off. In addition to any rights and remedies of the Lender provided herein
or otherwise available to the Lender under applicable law, the Lender and each
of its affiliates shall have the right, upon the occurrence and during the
continuation of any Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at a Scheduled Maturity Date, by acceleration or otherwise),
to offset and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), and any other
credits, indebtedness payment obligations, property, or claims (including,
without limitation, any Sprint WBB Payments), in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or such affiliates to or for the credit or the account of
the Borrower. The Lender agrees promptly to notify the Borrower after any such
setoff and application made by the Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

4. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

5. Costs of Collection. The Borrower agrees to pay promptly to the Lender on
demand all reasonable costs and expenses of the Lender incurred or sustained in
the collection of any portion of the Loan or any interest thereon or other
amounts payable hereunder upon an occurrence of an Event of Default or other
enforcement of the Lender’s rights under this Promissory Note (including all
reasonable fees and expenses of counsel for the Lender, whether incurred in any
action or proceeding, including any bankruptcy, reorganization or other
insolvency proceeding, or otherwise).

6. Amendments, Waivers, etc. No amendment, modification or waiver of any
provision of this Promissory Note, nor consent to any departure by the Borrower
or the Lender, as the case may be, from any provision of this Promissory Note,
shall in any event be effective unless the same shall be in writing and signed
by the Lender or the Borrower, as the case may be, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given.

7. Waivers of Presentment, etc. Without limiting the effect of Section 1 above,
and to the extent not prohibited by applicable law, the Borrower hereby waives
presentment for payment, demand, notice of dishonor, notice of intent to
accelerate and protest of this Promissory Note.

8. Successor and Assigns. The provisions of this Promissory Note shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and

 

3



--------------------------------------------------------------------------------

assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void).

9. Governing Law. THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

10. Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Promissory Note or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in the 4G MVNO Agreement, or such other address of which the
Lender shall have been notified by the Borrower in writing; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11. Waiver of Jury Trial. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS PROMISSORY NOTE AND FOR ANY COUNTERCLAIM IN RESPECT HEREOF.

 

4



--------------------------------------------------------------------------------

This Promissory Note made and delivered by the Borrower, through its duly
authorized officer, to the Lender as of the date first above written.

 

    CLEARWIRE COMMUNICATIONS LLC     By:           Name:       Title:

 

5